SANBORN, Circuit Judge
(dissenting). I concur in the first proposition in the opinion of the majority, but I think the legatee in this case is entitled to interest from June 26, 1894, one year after the will was probated. My reasons are that the statute of Colorado provides that “creditors shall be allowed to receive interest when there is no agreement as to the rate thereof, at the rate of eight per cent, per annum for all moneys after they become due, on any bond, bill, promissory note or other instrument in writing,” and this will was a written instrument, under which the legacy became due one year after its probate, and that, in the absence of such a statute and of a provision for interest at common law, it is the established rule in chancery to allow it. Bedford v. Coke, 1 Dick. 181; Swinisen v. Scawen, Id. 117; Godfrey v. Watson, 3 Atk. 517; Bisp. Eq. (5th Ed.) § 178; Young v. Godbe, 15 Wall. 562.
It was the duty of the executrix to convert the estate into money as far as it was necessary to discharge the legacy, and to pay it at the end of the year allowed for administration, and as she never did so, and never offered to do so, it does not seem to me to be a valid defense to the legatee’s claim for interest that she neglected to obtain an order from the probate court to pay the legacy, and failed to convert the estate into money, so that she could pay it. The record shows that the estate was ample to pay this claim, and an order to pay it would have passed of course upon the application of the executrix. If she kept the legacy back for her own and others’ benefit, she and they ought to pay interest during the delay out of the funds of the estate. Nor does the fact that the legatee claimed $20,-000, when only $10,000 was due, seem to me to discharge the executrix from liability for the interest on the amount justly due. She could have stopped the running of the interest by the tender of the payment of $10,000, but as long as she paid nothing, and tendered nothing, interest on the amount actually due under the will should, in my opinion, be allowed to the legatee.